In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-1853

R ENAE E KSTRAND,
                                              Plaintiff-Appellant,
                               v.

S CHOOL D ISTRICT OF S OMERSET,
                                             Defendant-Appellee.


           Appeal from the United States District Court
              for the Western District of Wisconsin.
           No. 08 C 193—Barbara B. Crabb, Chief Judge.



   A RGUED S EPTEMBER 14, 2009—D ECIDED O CTOBER 6, 2009




  Before, E ASTERBROOK, Chief Judge, and B AUER and
E VANS, Circuit Judges.
  B AUER , Circuit Judge.   Renae Ekstrand sued her
former employer, the Somerset School District, claiming
that the school district failed to accommodate her
seasonal affective disorder and constructively dis-
charged her in violation of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12112. The district
court granted summary judgment to the school district
2                                              No. 09-1853

on both counts. We have reviewed the district court’s
decision de novo; finding error, we reverse in part.


                   I. BACKGROUND
  Renae Ekstrand taught successfully at Somerset Ele-
mentary School from 2000 to 2005. For the 2005-2006
school year, she requested a move from kindergarten to
the first grade, and the school reassigned her to a first-
grade classroom lacking exterior windows. Ekstrand told
the principal that she had seasonal affective disorder,
a form of depression, and would have difficulty func-
tioning in a room with artificial light rather than natural
light. She repeatedly requested an alternate room with
natural light before the school year began, throughout
the first five or six weeks of the school year as her
health declined, and during the following month while
she was on disability leave. During this time there were
two alternate rooms available: the room of Ann Jacquet,
a first-grade teacher willing to switch with Ekstrand;
and an empty room being held open for a possible addi-
tional third-grade section pending the school board’s
approval.
  Ekstrand began by identifying the lack of natural light
as an issue that would impair her ability to function,
and soon identified other issues that exacerbated her
symptoms of seasonal depression, including noise dis-
tractions from the adjacent commons area, inadequate
ventilation, and the untimely manner in which the
school district installed various educational necessities
such as appropriate light bulbs, bulletin boards, a map, a
No. 09-1853                                             3

desk, an overhead projector screen, a locking cabinet, and
a nameplate.
  The school district worked with Ekstrand to remedy
these issues but did not reassign her to a room with
natural light despite Ekstrand’s repeated requests.
After the school year began, Esktrand began ex-
periencing fatigue, anxiety, hypervigilance, tearfulness,
racing thoughts, and trouble organizing tasks. Her
anxiety and depression worsened and she began experi-
encing new symptoms about which she informed the
school district. By late September 2005 and through the
time she began her medical leave on October 17, 2005,
Ekstrand suffered from significant inability to concen-
trate, organize her thoughts, retrieve words, make deci-
sions, and focus on the needs of her students. She also
experienced hypersomnia, racing thoughts, panic attacks,
uncontrollable crying, inability to eat, and thoughts of
suicide.
  On October 17, 2005, Ekstrand sought medical attention.
Her doctors placed her on medication and advised her
to take a leave of absence for the remainder of the
semester, about three months. Twice during her leave
she repeated her requests for a room switch, once in an
October 24 letter to the superintendent and again on
November 14 when she met with the superintendent
in person.
  Ekstrand’s depression continued to worsen and she
began suffering post-traumatic stress symptomology. She
became unable to return to Somerset Elementary School
for the remainder of the 2005-2006 and 2006-2007 school
4                                               No. 09-1853

years, but she began teaching at South Dakota State
University in 2006, finding it significantly less stressful.
  On February 28, 2008, Ekstrand initiated this case
against the school district in state court under the ADA,
claiming failure to accommodate and unlawful discharge.
The school district removed the case to federal court,
engaged in discovery with Ekstrand, and moved for
summary judgment.
  The district court granted the school district’s motion
for summary judgment, holding that the school district
did not fail to accommodate Ekstrand’s disability because
it “engaged in the interactive process and addressed
plaintiff’s complaints by making changes aimed at re-
ducing her stress”; and that the school district’s conduct
was “not severe enough to create the type of abusive
environment that has been found to amount to a con-
structive discharge.” 603 F. Supp. 2d 1196, 1210 (W. D.
Wis. 2009). The district court entered summary judgment
in favor of the school district on March 3, 2009, and
Ekstrand timely filed this appeal.


                    II. DISCUSSION
  We review the district court’s grant of summary judg-
ment de novo, construing all facts and reasonable infer-
ences in Ekstrand’s favor. Winsley v. Cook County, 563
F.3d 598, 602 (7th Cir. 2009). Summary judgment is proper
if the pleadings, discovery materials, disclosures, and
affidavits demonstrate no genuine issue of material fact
such that the school district is entitled to judgment as a
matter of law. Fed R. Civ. P. 56(c).
No. 09-1853                                               5

  A. Failure to Accommodate
  To survive the school district’s motion for summary
judgment on her failure-to-accommodate claim, Ekstrand
needed to present evidence that, if believed by a trier of
fact, would show that (1) she is a qualified individual
with a disability; (2) the school district was aware of her
disability; and (3) the school district failed to reasonably
accommodate that disability. See, e.g., King v. City of
Madison, 550 F.3d 598, 600 (7th Cir. 2008). Ekstrand
satisfies all three elements.
  First, Ekstrand presented evidence that she was “dis-
abled” and “qualified” under the ADA from late Septem-
ber 2005 to at least somewhere between November 30,
2005, and January 3, 2006. Evidence from Ekstrand’s
doctors Potek and Erickson and other witnesses and
documents show that Ekstrand was disabled beginning
late September, when her mental health condition
became sufficiently serious to substantially limit her
teaching ability. The district court also found that
Ekstrand adduced evidence that she was qualified in
that she otherwise could have performed her essential job
functions as late as November 14, 2005, had she been
provided a room lacking the various stressors that ex-
acerbated her seasonal affective disorder. 603 F. Supp. 2d
at 1208. But since Ekstrand may have been well enough to
return on November 14, as the district court found, the
record also suggests her ability to return at least as late
as November 30, because two notes by her doctor
indicate that her condition improved during that time.
See Potek Outpatient Clinic Notes of November 17, 2005,
6                                               No. 09-1853

and November 30, 2005. Not until January 3, 2006, does
the record indicate Ekstrand’s absolute inability to return
to work. See Potek Letter of January 3, 2006. The record
also indicates Ekstrand’s willingness to return to work
during all times she was able. Thus, Ekstrand presented
evidence that she ceased being a qualified individual
with a disability no earlier than between November 30,
2005 and January 3, 2006, not on November 14, 2005, as
the district court found. Moreover, Ekstrand may have
remained a qualified individual later still because
Ekstrand presented evidence that the school district was
responsible for aggravating her disability. But we need
not decide whether a person whose disability is aggra-
vated by an employer ceases to be qualified under
the ADA once the disability has grown sufficiently
severe. Nor must we decide whether Ekstrand’s disorder
precluded her from being qualified under the ADA
given her unique role as a teacher of impressionable first
graders. See Judge Evans’ concurring opinion below. It
is enough in this appeal from summary judgment to
conclude that Ekstrand demonstrated a genuine issue
of material fact regarding whether she remained
qualified through the end of November.
  Second, Ekstrand presented evidence that the school
district was aware of her disability from late Septem-
ber onward. Indeed, this evidence was so compelling
that the district court found “no real dispute.” Id. Whereas
the school district was aware of Ekstrand’s disability,
however, it was unaware of any evidence that natural
light is a necessary treatment for seasonal affective disor-
der until November 28, 2005, as discussed more fully
below.
No. 09-1853                                                7

  Third, the critical issue on this appeal is whether
Ekstrand presented evidence that the school district
failed to reasonably accommodate her. To establish this
element, Ekstrand must have presented evidence
showing not only her attempt to engage in an inter-
active communication process with the school district to
determine a reasonable accommodation, but also that the
school district was responsible for any breakdown that
occurred in that process. E.E.O.C. v. Sears, 417 F.3d 789,
797 (7th Cir. 2005). When there is a communication break-
down, we are required “to isolate the cause of the break-
down and then assign responsibility.” Bultemeyer v. Fort
Wayne Cmty. Sch., 100 F.3d 1281, 1285 (7th Cir. 1996)
(quoting Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130,
1135 (7th Cir. 1996)).
  An employee’s request for reasonable accommodation
requires a great deal of communication between the
employee and employer. The communication process
becomes even more difficult in a case involving an em-
ployee with a mental disability, because any necessary
accommodation is often nonobvious to the employer.
Thus, our cases have consistently held that disabled
employees must make their employers aware of any
nonobvious, medically necessary accommodations with
corroborating evidence such as a doctor’s note or at least
orally relaying a statement from a doctor, before an
employer may be required under the ADA’s reasonable-
ness standard to provide a specific modest accom-
modation the employee requests.
  For example, in Gile v. United Airlines, Inc., 213 F.3d 365
(7th Cir. 2000), the case Ekstrand principally relies on
8                                             No. 09-1853

for her argument, Pl. Reply at 7, a plaintiff employee
suffered from depression and other psychological disor-
ders. She showed her employer a doctor’s note recom-
mending a switch from the night shift to the day shift in
order to ameliorate her condition and enable her to per-
form her essential job functions. When her employer
refused to provide the shift transfer, an accommodation
we found would have imposed no undue hardship on
the employer, “it flunked its obligations under the ADA.
In the face of Gile’s repeated pleas for a shift transfer,
United refused her request for a modest accommodation,
then did nothing to engage with Gile in determining
alternative accommodations that might permit Gile to
continue working.” Id. at 373. Likewise, we reversed
summary judgment in E.E.O.C. v. Sears, 417 F.3d at
808, where an employee had provided a doctor’s note
indicating that her neuropathy and diabetes could be
ameliorated only by avoiding walking long distances or
for prolonged periods; and we reversed summary judg-
ment in Bultemeyer, 100 F.3d at 1287, where an em-
ployee had provided a doctor’s note indicating that his
bipolar disorder and schizophrenia could be ameliorated
only via a transfer to another school. In sum, an employer
may not be obligated to provide a specifically requested
modest accommodation unless the employer is made
aware of its medical necessity to the employee. Indeed,
the language of the ADA demonstrates that a reasonable
accommodation is connected to what the employer
knows about the employee’s precise limitations. See 42
U.S.C. § 12112(b)(5)(A) (defining the term “discriminate”
to include “not making reasonable accommodations to
No. 09-1853                                             9

the known physical or mental limitations of an other-
wise qualified individual with a disability” (emphasis
added)).
  What an employer knows is limited by the evidence
the employer receives. On November 28, 2005, Dr. Erickson
notified the school district’s workers’ compensation
claims representative of “the importance of natural light
for individuals with a history of this disorder” and that
“Mrs. Eckstrand’s current episode of depression was
most likely directly related to a change in her work loca-
tion, to a room lacking any [exterior] windows.” Erickson
Letter of November 28, 2005. Before Erickson’s letter of
November 28, 2005, Eckstrand never provided the school
district with evidence other than her own conclusory
remarks that natural light was necessary to accommodate
her, e.g., she never explained that her doctor had advised
of the necessity of natural light. Nor is natural light
therapy so widely known as a necessary treatment for
seasonal affective disorder that it should have been
obvious to the school district before November 28.
Ekstrand thus presents no evidence that the school
district knew natural light therapy was the only way to
accommodate Ekstrand before November 28.
  Indeed, before November 28, Ekstrand identified
various classroom conditions that exacerbated her
seasonal depression to the point of being unable to work,
including problems with the lighting, noise, and air
circulation. Ekstrand Letter of November 24, 2005, at 4.
The school district took accommodating steps to resolve
each of these issues within less than two months, before
Ekstrand went on sick leave. It took these steps to
10                                            No. 09-1853

avoid the costs of switching and readjusting rooms. It
took the steps in good faith, as Ekstrand presents no
evidence of maliciousness or other improper motive.
And most importantly, it took the steps alongside no
evidence that natural light was crucial to alleviating
Ekstrand’s seasonal affective disorder. In sum, Ekstrand
presents no evidence that the school district acted unrea-
sonably in accommodating her disability before
November 28, 2005.
  But on November 28, when Ekstrand may have been
a qualified individual under the ADA, Ekstrand
informed the school district through her psychologist
that natural light was the key to her improvement.
Once aware of natural light’s medical necessity to
Ekstrand, and having been informed by Ekstrand only
two weeks earlier that she was willing and able to return
to work in a classroom with natural light, the school
district was obligated to provide Ekstrand’s specifically
requested, medically necessary accommodation unless
it “would impose an undue hardship” on the school
district. 42 U.S.C. § 12112(b)(5)(A).
  Little hardship would have been imposed in providing
Ekstrand an available classroom. Had the school district
accommodated Ekstrand with Jacquet’s room, it would
have experienced costs associated with switching the
items in the two rooms and with performing any neces-
sary readjustments specific to the teachers’ respective
curricula. Or had the school district accommodated
Ekstrand with the empty room, it would have ex-
perienced the costs of moving Ekstrand’s items, plus the
costs of switching and readjustment due to the room
No. 09-1853                                             11

being needed for a new third-grade section reduced by
the probability that creation of the third-grade section
would not occur. We think these admittedly nonzero
costs are modest and that Ekstrand presented sufficient
evidence for a jury to find them required under the ADA’s
reasonableness standard beginning November 28, 2005,
when the school district knew that a room with natural
light was necessary to accommodate her. We therefore
disagree with the district court that no reasonable jury
could find in favor of Ekstrand’s failure-to-accommodate
claim.


 B. Constructive Discharge
   To prevail on her claim for constructive discharge,
Ekstrand must show “that a hostile work environment
existed and ‘that the abusive working environment
became so intolerable that her resignation qualified as a
fitting response.’ ” Rooney v. Koch Air, LLC, 410 F.3d 376,
382-83 (7th Cir. 2005) (quoting Pa. State Police v. Suders,
542 U.S. 129, 134 (2004)). A hostile work environment
requires Ekstrand to show that the school district’s
conduct was “sufficiently severe or pervasive to alter the
conditions of [her] employment.” Suders, 542 U.S. at 133
(citation omitted).
  Ekstrand contends that she was constructively dis-
charged because the school district refused to provide
her with the requested classroom, refused to open the
sick leave bank for her until she provided a more
certain estimate of her leave time, and required her to
turn in her keys and ID card when she stated her
intentions to remain on leave for the rest of the school
12                                             No. 09-1853

year. But Ekstrand has not shown that the conditions of
her employment even approached the intolerable levels
normally required in constructive-discharge cases. See
Taylor v. W. & S. Life Ins. Co., 966 F.2d 1188, 1191 (7th
Cir. 1992) (finding constructive discharge where the
employee’s boss consistently made racial comments and
on one occasion held a gun to his head, took a photo, and
later showed it at a staff meeting while making racial
jokes); Brooms v. Regal Tube Co., 881 F.2d 412, 417 (7th
Cir. 1989) (finding constructive discharge where the
employee’s human resource manager repeatedly showed
her racist pornographic photos and made threatening
comments to her including a threat to kill her). To the
contrary, the record suggests that the school district
made significant efforts to address Ekstrand’s expressed
concerns, for example by making many of Ekstrand’s
requested modifications to the classroom she was as-
signed. Moreover, Ekstrand remained employed while on
leave until she tendered her resignation on July 9,
2007, and there couldn’t have been a constructive
discharge while the employment relationship continued.
We therefore agree with the district court that summary
judgment was proper for Ekstrand’s constructive-
discharge claim.


                   III. CONCLUSION
  For the reasons discussed above, we R EVERSE the district
court’s grant of summary judgment on the failure-to-
accommodate claim and A FFIRM the district court’s
grant of summary judgment on the constructive-discharge
claim.
No. 09-1853                                                 13

  E VANS, Circuit Judge, concurring. The typical ADA case
involves the interests of two sides, the employer and the
employee. We see lots of these cases. But our case today
is not typical because the interests and concerns of
others—the first-grade students and their parents—come
into play. Although I join Judge Bauer’s opinion for the
court, I write separately to highlight a matter that
should be considered when this case lands back in the
lap of the district judge.
  Teaching is a tough job. And teaching a class full of
energized six- and seven-year-olds is particularly stressful.
A lot is expected of teachers—by the administrators in
the district and by the parents of the students.
  From the sparse record in this case I assume that the
School District of Somerset has high standards. Its Web
site proclaims its motto: Learning Today to Succeed
Tomorrow. In a district like this, parents quite naturally
take an interest in who is teaching their children. And
I can’t imagine that many parents would be too pleased
to have their first-graders in a classroom taught by a
teacher who, to quote the court’s opinion, suffered from
“fatigue, anxiety, hypervigilance, tearfulness, racing
thoughts, and trouble organizing tasks” plus “inability
to concentrate . . . retrieve words, make decisions . . . focus
on the needs of her students . . . hypersomnia . . . panic
attacks, uncontrollable crying, inability to eat, and
thoughts of suicide” in the fall of 2005. While I can
imagine that an employer like UPS might be able to
accommodate a delivery person with these kind of
issues, I have a hard time understanding how a
14                                              No. 09-1853

school district could do the same for a first-grade teacher.
This makes me wonder if Ms. Ekstrand, in the context of
teaching, could ever establish that she was a “qualified
individual with a disability” under the ADA in the fall
of 2005 or that an accommodation that would be neces-
sary to ameliorate her condition would be “reasonable.”
This issue deserves, I suggest, a close look on remand.




                           10-6-09